Exhibit 10.2

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

FORM OF PHANTOM STOCK UNIT AWARD AGREEMENT

THIS PHANTOM STOCK UNIT AWARD AGREEMENT (“Agreement”) is made and entered into
as of [                    ] (“Grant Date”) by and between IES Holdings, Inc.
(f/k/a Integrated Electrical Services, Inc.), a Delaware corporation
(“Company”), and [                            ] (“Participant”) pursuant to the
terms and conditions of the Company’s Amended and Restated 2006 Equity Incentive
Plan dated as of February 9, 2016 (“Plan”), in respect of [                ]
Phantom Stock Units. All capitalized terms not defined herein without separate
definition shall have the meaning set forth in the Plan.

Section 1. Phantom Stock Unit Award. This Agreement governs an Award of Phantom
Stock Units pursuant to the Plan. Each Phantom Stock Unit represents a
contractual right in respect of one share of Stock, subject to the satisfaction
in full of the performance and service conditions specified herein and the other
terms and conditions set forth in this Agreement. The Participant is granted a
combination of time-vesting Phantom Stock Units (the “Time-Vesting Phantom Stock
Units”) and performance-based Phantom Stock Units (the “Performance-Based
Phantom Stock Units”) that vest according to the following schedule:

Time-Vesting Phantom Stock Units:

 

Number of Time-Vesting Phantom

Stock Units

  

Percentage of Total Phantom Stock

Units Granted

  

Vesting Date

[    ] (“Tranche 1 Time-Vesting Phantom Stock Units”)

   6.25%   

Tranche 1 Scheduled

Vesting Date

[    ] (“Tranche 2 Time-Vesting Phantom Stock Units”)

   6.25%   

Tranche 2 Scheduled

Vesting Date

[    ] (“Tranche 3 Time-Vesting Phantom Stock Units”)

   12.5%   

Tranche 3 Scheduled

Vesting Date

Total: [    ]    25%   

Performance-Based Phantom Stock Units:

 

Target Performance-Based Phantom

Stock Units

  

Percentage of Total Phantom Stock

Units Granted

  

Vesting Date

[    ] (“Tranche 1 Target Performance-Based Phantom Stock Units”)

   18.75%   

Tranche 1 Scheduled

Vesting Date

[    ] (“Tranche 2 Target Performance-Based Phantom Stock Units”)

   18.75%   

Tranche 2 Scheduled

Vesting Date

[    ] (“Tranche 3 Target Performance-Based Phantom Stock Units”)

   37.5%   

Tranche 3 Scheduled

Vesting Date

Total: [    ]    75%   



--------------------------------------------------------------------------------

Scheduled Vesting Date: For the purposes of this Agreement, “Scheduled Vesting
Date” shall mean the following:

 

  •  

With respect to Phantom Stock Units scheduled to vest on the “Tranche 1
Scheduled Vesting Date,” the earlier of (i) December 15, 2019 and (ii) the date
that the Company files its Annual Report on Form 10-K for its fiscal year ending
September 30, 2019 (the “2019 Fiscal Year”);

 

  •  

With respect to Phantom Stock Units scheduled to vest on the “Tranche 2
Scheduled Vesting Date,” the earlier of (i) December 15, 2020 and (ii) the date
that the Company files its Annual Report on Form 10-K for its fiscal year ending
September 30, 2020 (the “2020 Fiscal Year”); and

 

  •  

With respect to Phantom Stock Units scheduled to vest on the “Tranche 3
Scheduled Vesting Date,” the earlier of (i) December 15, 2021 and (ii) the date
that the Company files its Annual Report on Form 10-K for its fiscal year ending
September 30, 2021 (the “2021 Fiscal Year”).

Section 2. Time-Vesting Phantom Stock Units. Subject to the service requirement
set forth in Section 4, each tranche of the Time-Vesting Phantom Stock Units
shall vest on the applicable Scheduled Vesting Date set forth above.

Section 3. Performance-Based Phantom Stock Units. The performance targets
applicable to the Performance-Based Phantom Stock Units are established to
incent the Participant and other key executives or officers of the Company to
cause the Company to achieve superior growth, over the applicable Performance
Periods (set forth below), in the Company’s net income. The number of
Performance-Based Phantom Stock Units that vest shall be based on the Company’s
achievement of cumulative Comprehensive Income Attributable to IES Holdings,
Inc. before provision for income taxes and excluding employee stock compensation
expense (“Cumulative Income”) for the applicable Performance Period as compared
to the Target Cumulative Income for the Performance Period, as set forth in the
table below. For the purpose of determining the number of Performance-Based
Phantom Stock Units that vest, Cumulative Income is calculated from the
Company’s audited financial statements for the years ended September 30, 2019,
2020, and 2021 in accordance with GAAP, except that it does not take into
account any (i) gains or losses on the disposition of a business;
(ii) restructuring charges; or (iii) Extraordinary Items as determined by the
Committee, where “Extraordinary Items” means any item of income or expense that,
taking into account the environment in which the Company operates, (a) possesses
a high degree of abnormality and is of a type unrelated (or only incidentally
related) to the Company’s ordinary and typical activities and (ii) is not
reasonably expected to recur in the foreseeable future.

 

Tranche

  

Performance Period

   Target
Cumulative
Income

Tranche 1 Target Performance-Based

Phantom Stock Units

   2019 Fiscal Year    $[                    ]

Tranche 2 Target Performance-Based

Phantom Stock Units

   2019 Fiscal Year and 2020 Fiscal Year    $[                    ]

Tranche 3 Target Performance-Based

Phantom Stock Units

   2019 Fiscal Year, 2020 Fiscal Year and 2021 Fiscal Year   
$[                    ]

The table set forth in Section I of Annex I sets forth the percentage, if any,
of the Target Performance-Based Phantom Stock Units that shall be deemed vested
for each Performance Period based on the Company’s achievement of Cumulative
Income for that Performance Period (the “Vesting Percentage”). Any
Performance-Based Phantom Stock Units that do not vest upon the applicable
Scheduled Vesting



--------------------------------------------------------------------------------

Date based on Cumulative Income during the respective Performance Period shall
be forfeited. The determination of the final Cumulative Income for each
Performance Period shall be made by the Committee in its sole discretion in
accordance with the formula above.

Section 4.    Service Vesting Requirement. Except as otherwise expressly
specified below, in addition to the applicable performance vesting requirements
of Section 3, the right of the Participant to receive payment of any tranche of
the Phantom Stock Units shall become vested only if the Participant remains
continuously employed by Company or any majority-owned subsidiary thereof from
the date hereof until the applicable Scheduled Vesting Date as set forth in
Section 1. Except as otherwise provided in this Agreement, if the Participant
does not remain continuously employed by Company or any majority-owned
subsidiary thereof from the date hereof until the applicable Scheduled Vesting
Date, all of the unvested Phantom Stock Units subject to this Award shall be
immediately forfeited for no consideration and the Participant’s rights with
respect thereto shall cease upon termination of the Participant’s employment.

Notwithstanding the foregoing, if the Participant’s employment terminates prior
to a Scheduled Vesting Date (i) due to the Participant’s death, (ii) due to the
Participant’s Disability, (iii) by the Company without Cause, or (iv) by the
Participant for Good Reason, the Participant shall be deemed to have become
vested in a pro-rated portion of the Phantom Stock Units awarded hereunder
(based on the pro-rating formulae below), without regard to the actual
achievement of the applicable service condition under this Section 4, provided
that, vesting of any tranche of Performance-Based Phantom Stock Units, in
addition to being pro-rated as provided below, shall be made following the end
of the Performance Period applicable to such award only if and to the extent the
performance objectives for such Performance Period have been achieved, as
determined by the Compensation Committee, and, further, to the extent the
Participant is subject to the Integrated Electrical Services, Inc. (n/k/a IES
Holdings, Inc.) Amended and Restated Executive Officer Severance Plan or the IES
Holdings, Inc. Amended and Restated Key Employee Severance Plan (each, a
“Severance Plan”), the Release (as defined in the Severance Plan) provided
therein has become irrevocable. Payment of any Performance-Based Phantom Stock
Units shall be made at the same time(s) the performance award(s) for such
Performance Period(s) are paid to other participants of such awards or on the
date immediately following the date any required Release becomes irrevocable,
whichever shall later occur, and payment of any Time-Vesting Phantom Stock Units
shall be made within 30 days of termination or on the date immediately following
the date any required Release becomes irrevocable, whichever shall later occur.

The pro-rated portion of any units awarded hereunder shall be determined as
follows:

 

  (A)

Completed Periods: for each completed Performance Period, 100% of any Phantom
Stock Units earned for that Performance Period that have not been settled as of
such termination date in accordance with Section 6, calculated and settled in
accordance with the terms of this Agreement as if the Participant had remained
employed through the applicable Scheduled Vesting Date, plus

 

  (B)

Time-Vesting Phantom Stock Units: for Time-Vesting Phantom Stock Units that are
not vested pursuant to clause (A) above, the sum of

 

  (1)

the number of Tranche 1 Time-Vesting Phantom Stock Units multiplied by a
fraction (x) the numerator of which is the number of days of Participant’s
service from and including October 1, 2018, through September 30, 2019; and
(y) the denominator of which is the total number of days from and including
October 1, 2018, through September 30, 2019 (i.e., 365 days); plus

 

  (2)

the number of Tranche 2 Time-Vesting Phantom Stock Units multiplied by a
fraction (x) the numerator of which is the number of days of Participant’s
service from and including October 1, 2018, through September 30, 2020; and
(y) the denominator of which is the total number of days from and including
October 1, 2018, through September 30, 2020 (i.e., 731 days); plus



--------------------------------------------------------------------------------

  (3)

the number of Tranche 3 Time-Vesting Phantom Stock Units multiplied by a
fraction (x) the numerator of which is the number of days of Participant’s
service from and including October 1, 2018, through September 30, 2021; and
(y) the denominator of which is the total number of days from and including
October 1, 2018, through September 30, 2021 (i.e., 1096 days); plus

 

  (C)

Performance-Based Phantom Stock Units: for Performance-Based Phantom Stock Units
that are not vested pursuant to clause (A) above, the sum of

 

  (1)

the number of Target Tranche 1 Performance-Based Phantom Stock Units multiplied
by (a) the Vesting Percentage for the Tranche 1 Performance Period, as
determined by the Committee when and as such determination is made for other
Participants, and further multiplied by (b) a fraction (x) the numerator of
which is the number of days of Participant’s service from and including
October 1, 2018 through September 30, 2019; and (y) the denominator of which is
the total number of days from and including October 1, 2018, through
September 30, 2019 (i.e., 365 days); plus

 

  (2)

the number of Target Tranche 2 Performance-Based Phantom Stock Units multiplied
by (a) the Vesting Percentage for the Tranche 2 Performance Period, as
determined by the Committee when and as such determination is made for other
Participants, and further multiplied by (b) a fraction (x) the numerator of
which is the number of days of participant’s service from and including
October 1, 2019 through September 30, 2020; and (y) the denominator of which is
the total number of days from and including October 1, 2019, through
September 30, 2020 (i.e., 366 days); plus

 

  (3)

the number of Target Tranche 3 Performance-Based Phantom Stock Units multiplied
by (a) the Vesting Percentage for the Tranche 2 Performance Period, as
determined by the Committee when and as such determination is made for other
Participants, and further multiplied by (b) a fraction (x) the numerator of
which is the number of days of participant’s service from and including
October 1, 2020 through September 30, 2021; and (y) the denominator of which is
the total number of days from and including October 1, 2020, through
September 30, 2021 (i.e., 365 days).

Notwithstanding the foregoing and anything in this Agreement or the Plan to the
contrary, if the Participant is a participant in a Severance Plan at the time he
or she experiences a Qualifying Termination (as defined in the applicable
Severance Plan), the terms and conditions of this Agreement shall apply to any
vesting of this award prior to a Change of Control; however, the terms of the
Severance Plan shall apply to the determination of a Qualifying Termination, any
vesting of this award following a Change of Control and to any other terms or
conditions of severance, such as the requirement to timely execute and not
revoke a Release.

An example of the calculation of the number of pro-rated Phantom Stock Units
that vest in accordance with this Section, provided for illustrative purposes
only, is set forth in Section II of Annex A.

For purposes of this Agreement,

“Cause” means (i) the Participant’s gross negligence in the performance or
intentional nonperformance of any of the Participant’s material duties and
responsibilities to the Company or



--------------------------------------------------------------------------------

any of its affiliates; (ii) the Participant’s dishonesty, theft, embezzlement or
fraud with respect to the business, property, reputation or affairs of the
Company or any of its affiliates, (iii) the Participant’s conviction of, or a
plea of other than not guilty to, a felony or a misdemeanor involving moral
turpitude; (iv) the Participant’s confirmed drug or alcohol abuse that
materially affects the Participant’s service or violates the Company’s drug or
alcohol abuse policy; (v) the Participant’s violation of a material Company
personnel or similar policy, such policy having been made available to the
Participant; or (vi) the Participant’s having committed any material violation
of any federal or state law regulating securities (without having relied on the
advice of the Company’s attorney) or having been the subject of any final order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission, for any securities violation involving fraud, including, without
limitation, any such order consented to by the Participant in which findings of
facts or any legal conclusions establishing liability are neither admitted nor
denied.

“Good Reason” shall mean the Participant’s termination of employment due to, and
within thirty (30) days following, the occurrence of any of the following
without the Participant’s written consent: (i) a material reduction in the
Participant’s duties and responsibilities; (ii) a material reduction in the
Participant’s annual rate of base cash compensation; or (iii) a change in the
location of the Participant’s principal place of employment to a location more
than 50 miles from that in effect immediately prior to the Change in Control.
Notwithstanding the foregoing, to effect a termination for Good Reason, the
Participant must provide the Company with written notice of the events alleged
to constitute Good Reason hereunder and may not terminate employment for Good
Reason if the Company shall cure such conduct within 30 days of receiving such
written notice from the Participant.

Section 5. Effect of a Change in Control. Notwithstanding the provisions of
Section 4 hereof, this Section 5 shall apply to determine the vesting of the
unvested Phantom Stock Units upon the occurrence of a Change in Control prior to
a Scheduled Vesting Date.

If, immediately following the occurrence of the Change in Control, the value of
the Phantom Stock Units is determined by reference to a class of stock that is
publicly traded on an established U.S. securities market (a “Publicly Traded
Stock”), including by reason of an adjustment pursuant to Section 7 or the
assumption of this Award by the corporation surviving any merger or other
corporate transaction or the publicly traded parent corporation thereof (the
“Successor Corporation”), the performance conditions with respect to the
Performance-Based Phantom Stock Units shall be deemed met at maximum levels, and
the Participant’s rights with respect to the Time-Vesting Phantom Stock Units
and the Performance-Based Phantom Stock Units shall become vested subject only
to satisfaction of the service conditions specified in Section 4. In such
circumstance, in addition to provisions specified in Section 4, the service
conditions will be deemed satisfied in full upon any termination of the
Participant’s employment (i) by the Company other than for Cause or (ii) by the
Participant for Good Reason, in either, case occurring on or after such a Change
in Control.

If the value of the Phantom Stock Units is not determined by reference to a
Publicly Traded Stock immediately following the occurrence of the Change in
Control, whether because the Successor Corporation does not have Publicly Traded
Stock or determines not to assume this Award, the unvested Phantom Stock Units
subject to this Award shall vest in full, with performance conditions deemed met
at maximum levels, upon the occurrence of such Change in Control.

Any Phantom Stock Units that become vested pursuant to this Section 5 shall be
payable in accordance with Section 6 hereof; provided that, notwithstanding the
foregoing and anything in this Agreement or the Plan to the contrary, if the
Participant is a participant in a Severance Plan at the time he or she
experiences a Qualifying Termination (as defined in the Severance Plan) upon the
occurrence of a Change in Control prior to a Scheduled Vesting Date, the terms
of the Severance Plan shall apply to any vesting of this award.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in any circumstance or transaction in which
compensation payable pursuant to this Agreement would be subject to the income
tax under Section 409A (as defined below) if the Plan’s definition of “Change in
Control” were to apply, but would not be so subject if the term “Change in
Control” were defined herein to mean a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change in Control” means,
but only to the extent necessary to prevent such compensation from becoming
subject to the income tax under Section 409A, a transaction or circumstance that
satisfies the requirements of both (1) a Change in Control as defined in the
Plan, and (2) a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5).

Section 6. Payment of Award. Except as otherwise provided herein, subject to the
Participant’s continuous employment with the Company from the Grant Date through
the applicable Payment Event (as defined below), payment in respect of Phantom
Stock Units that become vested and payable pursuant to this Agreement shall be
made within 30 days following the earliest to occur of: (i) the Scheduled
Vesting Date, (ii) termination of Participant’s employment due to his death,
(iii) termination of Participant’s employment due to his Disability,
(iv) termination of Participant’s employment by the Company without Cause or by
the Participant for Good Reason, in either case, prior to a Change in Control or
(v) termination of Participant’s employment by the Company without Cause or by
the Participant for Good Reason, in either case, following a Change in Control
after which the value of the Phantom Stock Units is determined by reference to a
class of Publicly Traded Stock or a Change in Control after which the value of
the Phantom Stock Units is not determined by reference to a class of Publicly
Traded Stock (each of (i) through (v), a “Payment Event”). Unless the Committee
shall direct that the Company settle any Phantom Stock Units that become payable
following the occurrence of a Change in Control in cash, the Phantom Stock Units
shall be settled in shares of Stock (or any other equity to which the Phantom
Stock Units relate by reason of an adjustment pursuant to Section 7 or an
assumption of this Award by a Successor Corporation). If the Committee
determines to settle such Phantom Stock Units in cash, the amount of cash
payable shall be based upon the Fair Market Value of a share of Stock (or any
other equity to which the Phantom Stock Units relate by reason of an adjustment
pursuant to Section 7) on the date of the applicable Payment Event. Any payment
made in settlement of Phantom Stock Units shall be subject to any and all
applicable tax withholding requirements the Company, which may be effected from
any shares issuable in respect thereof by withholding therefrom the greatest
number of whole shares having a Fair Market Value not in excess of the lesser of
(i) the taxes payable in respect of the amount payable under this Section 6, and
(ii) the maximum amount that may be withheld from such payment without the
Company having to apply liability accounting for financial accounting purposes.
All unvested Phantom Stock Units that do not become payable upon the occurrence
of the first Payment Event shall be immediately forfeited for no consideration
and the Participant’s rights with respect thereto shall cease as of such Payment
Event.

Section 7. Adjustments for Corporate Transactions. In the event that there shall
occur any Recapitalization (i) the number of (and, if applicable, securities
related to) the Phantom Stock Units and (ii) the Cumulative Income targets shall
be adjusted by the Committee in such manner as the Committee determines is
necessary or appropriate to prevent any enhancement or diminution of the
Participant’s rights and opportunities hereunder. To the extent that the Phantom
Stock Units awarded herein shall be deemed to relate to a different number of
shares of Stock or different securities as a result of any such adjustment, such
additional number of shares or other securities shall be subject to the
restrictions of the Plan and this Agreement and the vesting conditions specified
herein.

Section 8. Golden Parachute Excise Tax. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a “disqualified individual” (as
defined in section 280G(c) of the Code), and the payments and benefits to be
provided to the Participant under this Agreement, together with any other
payments and benefits to which the Participant has the right to receive from the
Company or any other



--------------------------------------------------------------------------------

person, would constitute a “parachute payment” (as defined in section 280G(b)(2)
of the Code) (collectively, “Participant’s Parachute Payment”), then the
Participant’s Parachute Payments (a) shall be reduced (but not below zero) so
that the present value of such total amounts and benefits received by the
Participant will be $1.00 less than three times the Participant’s “base amount”
(as defined in section 280G(b)(3) of the Code), so that no portion of the
amounts to be received will be subject to the excise tax imposed by section 4999
of the Code or (b) shall be paid in full, whichever of (a) and (b) produces the
better “net after-tax” benefit to the Participant (taking into account all
applicable taxes, including any excise tax imposed under section 4999 of the
Code). To the extent that the Participant is party to any arrangement with the
Company that provides for the payment of cash severance benefits, the benefits
payable thereunder shall be reduced (but not below zero) in accordance with the
provisions of such arrangement prior to any reduction in the benefits payable
hereunder. The determination as to whether any such reduction in the amount of
the payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.

Section 9. Restrictions on Transfer. Neither this Award nor any Phantom Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the Phantom Stock Units as provided herein.

Section 10. No Shareholder Rights. The Phantom Stock Units granted pursuant to
this Award, whether or not vested, will not confer upon the Participant any
rights as a shareholder, including, without limitation, the right to receive or
to be credited with any dividends or dividend equivalents or to vote any shares
of Stock, unless and until the Award is paid in shares of Stock in accordance
with the terms hereof. Nothing in this Section 10 shall be construed to override
the right of a Participant to have the number of Phantom Stock Units adjusted in
accordance with the provisions of Section 7 hereof.

Section 11. Award Subject to Plan. This Phantom Stock Unit Award is subject to
the terms of the Plan, the terms and provisions of which are hereby incorporated
by reference. Unless otherwise expressly provided herein, noting in this
Agreement shall be construed to limit any authority afforded to the Committee
pursuant to the terms of the Plan. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail.

Section 12. No Right of Employment. Nothing in this Agreement shall confer upon
the Participant any right to continue as an employee of, or other service
provider to, the Company or any of its subsidiaries, nor interfere in any way
with the right of Company or any such subsidiary to terminate the Participant’s
employment or other service at any time or to change the terms and conditions of
such employment or other service.

Section 13. No Guarantee of Tax Consequences. None of the Board, the Committee,
the Company or any affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to the Participant (or to any person claiming through
or on behalf of the Participant) and shall have no liability or responsibility
with respect to taxes (and penalties and interest thereon) imposed on the
Participant (or on any person claiming through or on behalf of the Participant)
as a result of this Agreement.

Section 14. Section 409A. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code and the regulations and administrative
guidance promulgated thereunder (“Section 409A”), to the extent applicable, and
this Agreement shall be interpreted to avoid any taxes or penalty sanctions
under Section 409A. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with or otherwise be
exempt from Section 409A. No interest will be payable with respect to any amount
paid within a time period permitted by, or delayed because of, Section 409A. All
payments to be made upon a termination of the Participant’s employment under
this Agreement that constitute deferred compensation for purposes of
Section 409A may only be made upon a “separation from service”



--------------------------------------------------------------------------------

under Section 409A. For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment. Any amount payable to the
Participant pursuant to this Agreement during the six (6) month period
immediately following the date of the Participant’s termination of employment
that is not otherwise exempt from Section 409A, then such amount shall
hereinafter be referred to as the “Excess Amount.” If at the time of the
Participant’s separation from service, the Company’s (or any entity required to
be aggregated with the Company under Section 409A) stock is publicly-traded on
an established securities market or otherwise and the Participant is a
“specified employee” (as defined in Section 409A), then the Company shall
postpone the commencement of the payment of Excess Amount for six (6) months
following the date of the Participant’s termination of employment. The delayed
Excess Amount shall be paid in a lump sum to the Participant on the Company’s
first normal payroll date following the date that is six (6) months following
the date of the Participant’s termination of employment. If the Participant dies
during such six (6) month period and prior to the payment of the portion of the
Excess Amount that is required to be delayed on account of Section 409A, such
Excess Amount shall be paid to the Participant’s estate within sixty (60) days
after the Participant’s death.

Section 15. Clawback. Notwithstanding any other provisions in the Plan or this
Agreement, any compensation payable pursuant to this Agreement that is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 16. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, nationality, job title
and other job-related information, tax information, the number of Company shares
held or sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding.

Section 17. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

Section 18. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant’s, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.

Section 19. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

Section 20. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.



--------------------------------------------------------------------------------

Section 21. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

By signing below, the Participant accepts this Award, and acknowledges and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement.

 

PARTICIPANT:     IES HOLDINGS, INC.

 

         By:  

 

Name:           Its:  

 



--------------------------------------------------------------------------------

Annex I

 

I.

Determination of Percentage of Performance-Based Phantom Stock Units Vested:

 

Percentage of Target Cumulative

Income Earned

 

Percentage of Target Performance-Based

Phantom Stock Units Vested

(“Vesting Percentage”)

75%   50% 87.5%   75% 100%   100% 105%   110% 110%   120%

For each Performance Period, Cumulative Income earned will be calculated by the
Committee and converted to a percentage of the Target Cumulative Income for that
Performance Period, as set forth in Section 3. For example, if the Target
Cumulative Income for a Performance Period is $74,000,000 and the actual
Cumulative Income for the Performance Period is $66,600,000, the Percentage of
Target Cumulative Income Earned for that Performance Period would be 90%. For
achievement of Cumulative Income between any of the stated performance
thresholds, the Percentage of Target Performance-Based Phantom Stock Units
earned shall be determined by mathematical interpolation between such thresholds
(e.g., if 90% of the Target Cumulative Income for a Performance Period is
earned, 80% will be the vesting percentage, and 80% of the Target
Performance-Based Phantom Stock Units attributable to that Performance Period
will be vested).



--------------------------------------------------------------------------------

Annex II

An example of the calculation set forth in Section 4 of the Agreement, provided
for illustrative purposes only, is set forth below:

For the purposes of this example, the following assumptions apply:

 

  •  

the Participant was granted a total of 800 Phantom Stock Units, as shown below:

 

  •  

the Participant is terminated by the Company without Cause on November 15, 2019
(without a Change of Control); and

 

  •  

the Committee ultimately determines the Vesting Percentage based on Cumulative
Income Earned to be 75% for the Fiscal 2019 Period, 85% for the Fiscal Year 2019
through Fiscal Year 2020 Period, and 95% for the Fiscal Year 2019 through Fiscal
Year 2021 Period

Time-Based Phantom Stock Units: 200 Units, of which 115.61 Vest Based on
Pro-rating

 

                  Pro rata Accelerated Vesting Calculation        % of
Total
Units     # of
Units      Actual Days Served
Period      Days      Total
Service
Period      Prorated
%     Prorated
Vesting
#  

Tranche 1

     6.25 %      50        10/1/2018-10/1/2019        365        365        100
%      50  

Tranche 2

     6.25 %      50        10/1/2018-10/1/2020        411        731        56
%      28.11  

Tranche 3

     12.50 %      100        10/1/2018-10/1/2021        411        1096       
38 %      37.5     

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

     25.00 %      200                   115.61     

 

 

   

 

 

               

 

 

 

Performance-Based Phantom Stock Units: 600 Units, of which 128.52 Vest Based on
Pro-rating

 

                         Pro rata Accelerated Vesting Calculation        % of
Total
Units     # of
Units      Performance
Based
Vesting %     Performance
Based
Vesting #      Scheduled
Vesting Date      Actual Days Served
Period      Days      Total
Service
Period      Prorated
%*     Prorated
Vesting
#  

Tranche 1

     18.75 %      150        75 %      112.50        12/15/2019       
10/1/2018-9/30/2019        365        365        100 %      112.50  

Tranche 2

     18.75 %      150        85 %      127.50        12/15/2020       
10/1/2019-9/30/2020        46        366        13 %      16.02  

Tranche 3

     37.50 %      300        95 %      285.00        12/15/2021       
10/1/2020-9/30/2021        0        365        0 %      —     

 

 

   

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

     75.00 %      600          525.00                      128.52     

 

 

   

 

 

      

 

 

                  

 

 

 

 

*

Percentages have been rounded for illustrative purposes.